Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2) Response to Argument
Claim 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected [invention or group I]. As claim 19 now included the elected species of claim 21 (ie the continuous filament), claim 19 now is considered to be the elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply set forth above claim status as follow:
Claims 1-20 and 22-24 are pending.
Claims 16-20 and 22-24 will be examined as they were elected group II and species (continuous filament).
Claims 1-15 will be withdrawn from consideration as being nonelected groups/inventions and species.
Applicant's election with traverse of group II, claims 16-24 and species of claim 21 (i.e. continuous filament) in the reply filed on 10/08/21 is acknowledged.  The traversal is on the ground(s) that applicant has amended claim 19 by incorporating technical features of claim 21 (noted; Claim 21 has been cancelled) and in view of the amendments to the claims, no serious burden would exist and the restriction should be withdrawn.  This is not found persuasive because per the reason set forth in the lack of unity between groups I & II on 8/10/2021 the two groups do not relate to a single general inventive concept and they lack the same or corresponding special technical features and such technical feature does not make a contribution over the prior art Jin et al CN105252002A and furthermore, applicant does not distinctly and . The requirement is still deemed proper and is therefore made FINAL. 
Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub combinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an 
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities:
Title is too long, should be 2 – 7 words;
Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show item 22C x-axis and 22D y-axis as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
The attempt to incorporate subject matter into this application by reference to PCT/CN2017/105591 is ineffective because of the phrase “the disclosures of which are incorporated herein by reference”. Remove the phrase to overcome this objection. 

Claim Objections
Claim 19 objected to because of the following informalities:  
The phrase on line 2, “of one of a powder or a continuous filament” should read as “a powder or a continuous filament”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “dynamic compensation” in claim 16 – 20 and 22 – 24 is a relative term which renders the claim indefinite. The term “dynamic compensation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term dynamic compensation is interpreted as adjusting for random (positive or negative) changes in pressure.
Regarding claim 16, both terms “manufacturing process” and “manufacturing method” are unclear if the applicant is using these term as being synonymous with each other or as entirely different terms. Examiner recommends providing a definition to what the specific “manufacturing process” is as well as the “manufacturing method”.

Claim 17-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 17, the terms “subtractive manufacturing” is not clearly defined in the specification however it known that subtractive manufacturing covers a wide range of methods 
Regarding claim 17, the terms “additive manufacturing” is not clearly defined in the specification however it known that additive manufacturing covers a wide range of methods to include welding, painting, or printing. However, the applicant does not disclose the types of additive manufacturing methods that are being implemented in this invention. Therefore, there lacks an adequate amount of subject matter that would describe in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 – 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. (CN105252002A, hereafter as Zhang ‘002) in view of Bastian et al. (US20180229446A1, hereafter as Bastian).
Regarding claim 16 Zhang ‘002 discloses, a manufacturing method for providing a variable pressure environment, comprising: 
at step a1, controlling a vacuum pump to vacuum a seal pressure vessel (Zhang ‘002 Abstract “extracting the original air in the high-pressure container”, paragraph 1 page 3 “the high pressure container is connected with the vacuum pump”);
at step a2, controlling a first inert gas source to inject inert gas into the seal pressure vessel in a vacuum state (Zhang ‘002, Abstract, “make the container negative pressure; then filling inert gas”) through a storage vessel of the inert gas until a pressure in the seal pressure vessel reaches a hyperbaric pressure (Zhang ‘002, Abstract, “high pressure container has higher than standard atmospheric pressure continuously uniform positive pressure environment”); 
at step a3, performing a manufacturing process in the seal pressure vessel that is under the hyperbaric pressure (Zhang ‘002, paragraph 5 page 5, “through the host computer 1 to the laser, a powder feeder, a mechanical arm, a vertical 7 and horizontal rotary table 9 of linkage control additive manufacturing process”);
at step a4, releasing the hyperbaric pressure in the seal pressure vessel (Zhang ‘002, paragraph 6 page 5, “after finishing the additive manufacturing process, release positive pressure within the high pressure container 10”);
at step a5, taking out a manufactured part from the seal pressure vessel (Zhang ‘002, Paragraph 7 page 5, “taking additive manufacturing part to finish the manufacturing process.”);
wherein when at least one of the step a2 and step a3 is performed, the method further comprises: 
at step b1, controlling the storage vessel of the inert gas to implement dynamic compensation for a positive deviation or a negative deviation of the pressure in the seal pressure 
Zhang does not disclose a manufacturing method of providing a variable pressure environment.
Bastian does disclose a manufacturing method of providing a variable pressure environment (paragraph 27, “the additive manufacturing system 170 includes a pressure controlled enclosure 95 usable to control and adjust the manufacturing environment”, and “the manufacturing system 170, such as the tool 172 and print bed 185, to thereby control and/or change the manufacturing environment to allow the 3D printing process to be performed at pressure levels beyond that of normal air pressure (approximately 5 to 608 kPa)”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify to Zhang ‘002 by adding the teaching of Bastian i.e. using a variable pressure enclosure for the purpose of achieving a large range of operational pressures (Bastian paragraph 27).
Regarding claim 17 Zhang ‘002 does not discloses, wherein the step a3 implements additive manufacturing and/or subtractive manufacturing.
Bastian disclose implementing an additive manufacturing and/or subtractive manufacturing method (paragraph 3, “This specification relates to additive manufacturing, such as fused filament fabrication (FFF) three dimensional (3D) printing.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify to Zhang ‘002 by adding the teaching of Bastian i.e. fused filament 
Regarding claim 18 Zhang ‘002 discloses, wherein the additive manufacturing implemented by the step a3 comprises:
feeding raw materials to the seal pressure vessel (Zhang ‘002, paragraph 1 page 3, “the feeding head is connected with material conveying pipeline”); 
heating and melting the raw materials fed to the seal pressure vessel (Zhang ‘002, Fig 1, feeding device 3, conveying pipeline 4); 
and performing additive accumulation using the melted raw materials according to a preset path plan.
Zhang ‘002 does not disclose, performing additive accumulation using the melted raw materials according to a preset path plan.
However Bastian teaches, performing additive accumulation using the melted raw materials according to a preset path plan (paragraph 2, “The filament is liquefied before or as it passes through the constriction in the nozzle, and the feed pressure causes material to be extruded to form a beam of material added, layer by layer, to build the object”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify to Zhang ‘002 by adding the teaching of Bastian i.e. a beam of material added to build the object for the purpose creating stronger object (Bastian paragraph 7). 
Regarding claim 19 Zhang ‘002 discloses, wherein the fed metal raw materials are in the form of a powder (Paragraph 2 page 4, “metal raw material conveying form of the feeding device is a feeding wire or powder”).
Regarding claim 22 Zhang ‘002 discloses, wherein a laser beam, an electron beam, an arc, or an ion beam is used for heating and melting the raw materials (Paragraph 2 page 3, “the energy source of the heat source device is an electron beam, laser beam, ion beam or electric arc”).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. (CN105252002A, hereafter as Zhang ‘002) in view of Bastian et al. (US20180229446A1, hereafter as Bastian) further in view of Smith et. al. (US20050133527A1, hereafter as Smith).
Regarding claim 20 Zhang ‘002 does not discloses, wherein the additive manufacturing implemented by the step a3 further comprises: 
controlling a second inert gas source to provide a gas pressure for injecting raw material powder, wherein the second inert gas source is controlled to be isolated from the seal pressure vessel when the seal pressure vessel is vacuumized.
However Smith does teach controlling a second inert gas source to provide a gas pressure for injecting raw material powder (Smith Paragraph 157 page 19, “Gas 187 entering under pressure through a gas inlet 186 clears the powder receptacles 181 of powder 185 by blowing it into a powder-and-gas outlet 188. From there, the powder 185, entrained in gas 187 is transported to the deposition zone 15.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify to Zhang ‘002 by adding the ability to fluidize the powder material as taught by Smith to allow efficient transport of powder form supply container to the pressurized compartment.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. (CN105252002A, hereafter as Zhang ‘002) in view of Bastian et al. (US20180229446A1, hereafter as Bastian) further in view of Sato et. al. (JP2016087617 hereafter as Sato).
Regarding claim 23 Zhang ‘002 discloses, wherein the step b1 comprises: 
controlling injection of the inert gas into the storage vessel of the inert gas; and 
controlling injection of the inert gas into the seal pressure vessel (Zhang ‘002, bottom of page 3, “adjusting the high-pressure container by pressure feedback loop of air pressure”); 
wherein release of the inert gas in the seal pressure vessel is controlled by a difference of pressures between the seal pressure vessel and the storage vessel of the inert.
Zhang ‘002 does not discloses, wherein release of the inert gas in the seal pressure vessel is controlled by a difference of pressures between the seal pressure vessel and the storage vessel of the inert.
However Sato teaches, wherein release of the inert gas in the seal pressure vessel is controlled by a difference of pressures between the seal pressure vessel and the storage vessel of the inert (Sato, paragraph 6 page 4, “A gas flow rate control device (mass flow) 21 for controlling the flow rate of the gas to be sent is provided, and a differential pressure gauge 22 for measuring the pressure in the sealed container 11 that changes due to the gas to be fed is provided.”). A differential pressure gauge connected between the supply and pressurized compartment will measure the difference in pressure between the compartment and gas supply.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify to Zhang ‘002 by incorporating the differential pressure gauge, as taught by Sato, connect between the main gas supply and the pressurized compartment to provide accurate monitoring of the change in pressure and to aid in adjusting the feedback loop.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. (CN105252002A, hereafter as Zhang ‘002) in view of Bastian et al. (US20180229446A1, hereafter as Bastian) further in view of Dunne (WO2009073498A1, hereafter as Dunne).
Regarding claim 24 Zhang ‘002 does not discloses, wherein when at least one of step a2 and step a3 is performed, the method further comprises: 
at step b2, adjusting a temperature in the seal pressure vessel; 
wherein the step b2 comprises: cooling the inert gas to be injected into the seal pressure vessel and heating the inert gas in the seal pressure.
However Dunne teach a method of adjusting a temperature in the seal pressure vessel (Dunne, paragraph 34, “Within the working volume 120, the working environment may be controlled to achieve a desired temperature, pressure (or vacuum), humidity, and the like, as well as to control the introduction or purging of gasses such as inert gasses that might be used to improve deposition or other material handling operations.”) by cooling the inert gas to be injected into the seal pressure vessel and heating the inert gas in the seal pressure (Dunne, paragraph 34, “For example, an inert gas may be heated or cooled and directed at the workpiece 110 to control a temperature thereof during deposition, or the working volume 120 may be evacuated to provide a vacuum environment for some or all of a deposition process.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify to Zhang ‘002 to incorporate heating or cool the inert gas, as taught by Dunne, to provide heating or cooling to the pressurized container for the purpose of minimizing manufacturing defect caused by environment temperature variations (i.e. stress cracks).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A SHAHEED whose telephone number is (571)272-9398. The examiner can normally be reached Monday - Thursday 8AM - 5PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B. Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUSTAFA AMIR SHAHEED/Examiner, Art Unit 3761 
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761